Citation Nr: 1104373	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-20 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
generalized anxiety disorder with strong histrionic component as 
secondary to service-connected post gastrectomy and 
gastrejunostomy syndrome.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 




INTRODUCTION

The Veteran served on active duty from March 1956 to November 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, which granted entitlement to service connection and 
assigned of an initial 30 percent rating for generalized anxiety 
disorder with strong histrionic component, effective December 7, 
1988.

The Board notes that the Veteran requested a personal hearing 
before RO personnel, but withdrew his request for a hearing in 
November 2010.  The Veteran having withdrawn his hearing request, 
the Board can proceed to adjudicate the case.  38 C.F.R. § 
20.704(e) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the Veteran's claims files contain numerous 
Spanish language documents.  The documents requiring translation 
have been marked by bright yellow tabs in the claims file and 
should be translated into English prior to returning the claims 
file to the Board.

The claims file reflects that the Veteran has received medical 
treatment for his service-connected psychiatric disability from 
the VA Outpatient Clinic (VAOPC) in Ponce, Puerto Rico; however, 
the claims file only contains VA treatment records dated up to 
June 2010.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The AMC should obtain and associate with the claims 
file any additional outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Translate the Spanish language documents 
marked by bright yellow tabs in the claims 
file into English.

2.  Obtain VA clinical records pertaining to 
the Veteran's service-connected psychiatric 
disability from the Ponce VAOPC for the 
period from June 2010 to the present.

3.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained since 
the issuance of the supplemental statement of 
the case (SSOC) in June 2010.  If the benefit 
sought on appeal remains denied, the Veteran 
should be furnished an appropriate SSOC and 
be provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


